        1:19-cv-01172-MMM # 23              Page 1 of 8                                                 E-FILED
                                                                      Wednesday, 20 May, 2020 12:38:20 PM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

DEMARCO HAMPTON,                                      )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 19-cv-1172-MMM
                                                      )
NURSE SMITH, et al.,                                  )
                                                      )
                               Defendants.            )

                        MERIT REVIEW – AMENDED COMPLAINT

       Plaintiff, a former prisoner granted leave to proceed in forma pauperis (“IFP”), files an

amended complaint under § 1983 alleging that he was subjected to deliberate indifference and

inhumane conditions of confinement claims while at the Illinois River Correctional Center

(“IRCC”). Plaintiff’s complaint is reviewed under 28 U.S.C. §1915(e)(2) with the Court to

determine whether the action is frivolous, fails to state a claim, or seeks monetary relief against a

defendant immune from suit.

       In reviewing the amended complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                  1
        1:19-cv-01172-MMM # 23            Page 2 of 8



                                              FACTS

       On February 11, 2019, Plaintiff was admitted to the prison infirmary suffering pain from

a kidney stone. Defendant Nurse Hunan gave Plaintiff Narco, an oral opioid narcotic pain

medication, which provided some relief. When the pain later worsened, Defendant Hanun gave

Plaintiff an unidentified injection. Plaintiff’s condition admittedly improved and he was

discharged by Defendant Dr. Osmundson the following morning.

       Plaintiff returned to the infirmary the following day, February 13, 2019, with increased

complaints of pain. Defendant Hunan gave Plaintiff another shot and started an IV. She placed

him in a medical segregation cell, explaining that there were no available “bed frames” in the

infirmary. Plaintiff claims that there was also no bed frame or bed in the segregation cell and

that Defendant Officer Pow provided him a mattress and sheets on the floor. Later that evening,

Plaintiff was moved back to the infirmary and noticed an unused bed in the hallway. When he

asked to use it, Defendant Pow answered that “they couldn’t allow it.”

        Plaintiff was placed on the floor in the infirmary and complains that it was very cold.

When he asked Defendant Nurse Robinson about it, she claimed that there was nothing she could

do. Plaintiff asked Defendant officer Flutter to turn up the heat , but he replied that he

“couldn’t.” Plaintiff also complained of pain and asked Defendant Nurse Power for something

stronger than Norco. She replied that there was nothing she could give him.

       Plaintiff also complains of cold the following night, February 14, 2019, indicating that he

continued to sleep on the floor and that it was only 9 degrees outside. The next day, Plaintiff

was allowed to get his sweater, thermals and sweatpants.

       The following morning, February 15, 2019, Defendant Nurse Robinson administered six

pills to Plaintiff instead of the two Norco pills he was expecting. When Plaintiff questioned this,



                                                  2
          1:19-cv-01172-MMM # 23            Page 3 of 8



Defendant Robinson told him that the medication had been ordered by Dr. Osmundson. Within

20 minutes of taking the pills, Plaintiff began experiencing whole-body tingling, dizziness, and

trouble breathing. He pushed the emergency button which apparently did not work, as it made

no audible sound. Plaintiff was unable to summon Defendant Robinson and had to wait until

Defendant Power appeared at change of shift.

          Plaintiff told Defendant Power of his symptoms, causing Defendant to check Plaintiff’s

chart. She apparently concluded that he had been given medication intended for another patient

and returned with Defendant Miller, a Nurse Practitioner. Defendant Miller apologized for the

error and ordered that Plaintiff undergo bloodwork. Plaintiff requested pain medication from

Defendants Miller and Power but was told this could not be done until the blood results came

back. Plaintiff claims that, sometime later, the kidney stone must have moved because he was in

so much pain he was in tears. He again requested pain medication from Defendant Power. At an

unidentified point, Plaintiff was given 500 mg acetaminophen and 800 mg of ibuprofen. He

claims that neither helped to relieve the pain.

          Sometime later, Plaintiff spoke with another inmate, also named Hampton, who was

apparently the intended recipient of the medications mistakenly given him. Plaintiff asserts a

state law medical malpractice claim against Defendant Robinson for allegedly giving him the

wrong medication. Plaintiff encloses a report from a physician as for the Rule 6-22 Certificate of

Merit required in cases filed under the Illinois Healing Arts Malpractice statute. 735 ILCS 5/2-

622(a).

          Plaintiff also attempts to reassert the claim that, for a two-day period starting February

15, 2019, Defendant Armstrong delayed providing him cold medication. This claim was




                                                    3
        1:19-cv-01172-MMM # 23             Page 4 of 8



dismissed in the original merit review order and is, once again, dismissed here for failure to state

a constitutional claim.

                                                 ANALYSIS

        “Prison officials violate the Constitution if they are deliberately indifferent to prisoners’

serious medical needs.” Id. (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “In order to

prevail on a deliberate indifference claim, a plaintiff must show (1) that his condition was

‘objectively, sufficiently serious’ and (2) that the ‘prison officials acted with a sufficiently

culpable state of mind.” Lee v. Young, 533 F.3d 505, 509 (7th Cir. 2008). Officials are also

potentially liable for subjecting a prisoner to inhumane conditions of confinement, though

“extreme deprivations are required to make out a conditions-of-confinement claim. Because

routine discomfort is “part of the penalty that criminal offenders pay for their offenses against

society,” Hudson v. McMillian, 503 U.S. 1, 8-9, (1992).

       Plaintiff alleges, generally, that during this time, he complained “constantly” to

Defendants Pow, Robinson, Smith, Flutter, Power, Armstrong, Hunan and Miller of the freezing

cold and pain which rendered him unable to sleep. Plaintiff, however, was in the infirmary or

medical segregation during this entire time and fails to plead what Officers Pow or Flutter could

have done regarding the pain. Johnson v. Doughty , 433 F.3d 1001, 1011 (7th Cir. 2006). "If a

prisoner is under the care of medical experts, a non-medical prison official will generally be

justified in believing that this prisoner is in capable hands."

       Similarly, Plaintiff fails to plead that medical staff Robinson, Smith, Power, Armstrong,

Hunan, or Miller had the ability or authority to change the temperature settings in the facility.

The Court had pointed out the deficiency in the original merit review order and Plaintiff merely

repeats these allegations here. McGill v. Duckworth, 944 F.2d 344, 348–49 (7th Cir. 1991)



                                                   4
        1:19-cv-01172-MMM # 23             Page 5 of 8



(prison employees not liable for circumstances beyond their control), rev’d sub nom on other

grounds, McGill v. Faulkner, 144 F.R.D. 82 (1992).

       While Plaintiff alleges “constantly” complaining of pain to Defendant Miller, he has pled

only one occasion when he complained to Defendants Miller and she advised that she could not

give him pain medication until determining the results of his blood tests. As the Court noted in

the original merit review order, this is not enough to establish the culpable state of mind required

for deliberate indifference. Plaintiff also summarily claims constantly telling Defendants

Robinson and Armstrong that he was in pain but does not plead even one single instance where

he did so. See McIntosh v. Wexford Health Sources, Inc., 2017 WL 1067782, at *5 (S.D.Ill.

March 21, 2017) (“plaintiff must make allegations that associate specific defendants with specific

claims, so the defendants are put on notice of the claims brought against them and so they can

properly answer the complaint.”)

       Plaintiff names Defendant Dr. Osmundson but asserts only that the Defendant discharged

him from the infirmary on February 12, 2019, after his pain had subsided. This fails to plead

deliberate indifference and Defendant Osmundson is, once again, dismissed. Johnson v.

Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006) (physician liable only if he knows of a significant

risk to plaintiff and consciously disregards it).

       Accordingly, this claims shall proceed on the allegations that Nurse Defendants Hunan,

Power and Smith were deliberately indifferent to Plaintiff’s complaints of pain; that Defendant

Officers Pow and Flutter were deliberately indifferent to the cold temperatures to which Plaintiff

was exposed; that Defendant Pow was deliberately indifferent in not providing Plaintiff an

available bed frame and that Defendant Robinson was medically negligent in giving Plaintiff




                                                    5
        1:19-cv-01172-MMM # 23            Page 6 of 8



medication intended for another. While Plaintiff originally pled a deliberate indifference claim

against Defendant Robinson, he did not replead it here and this claim is DISMISSED.

       The deliberate indifference claims asserted against Defendants Armstrong, Pow, and

Flutter regarding Plaintiff’s complaints of pain are DISMISSED. The deliberate indifference

claims regarding the cold temperatures are DISMISSED as to medical Defendants Robinson,

Smith, Power, Armstrong, Hunan and Miller, but will proceed as to Defendant Officers Pow and

Flutter. Defendants Osmundson, Miller and Armstrong are DISMISSED as there are no

remaining claims against them.

       IT IS THEREFORE ORDERED:

       1)      This case shall proceed on the medical deliberate indifference claims against

Defendants Hunan, Power and Smith; the inhumane conditions of confinement claims against

Defendants Pow and Flutter and the state law medical malpractice claim against Defendant

Robinson. All other claims will not be included in the case, except in the Court's discretion upon

motion by a party for good cause shown, or by leave of court pursuant to Federal Rule of Civil

Procedure 15. Defendants Osmundson, Miller and Armstrong are DISMISSED.

       2)      The Clerk is directed to send to each Defendant who has not previously been

served: 1) a Notice of Lawsuit and Request for Waiver of Service; 2) a Waiver of Service; 3) a

copy of the Complaint; and 4) a copy of this Order, pursuant to this District's internal procedures.

       3)      If a Defendant fails to sign and return a Waiver of Service to the Clerk within 30

days after the Waiver is sent, the Court will take appropriate steps to effect formal service on that

Defendant and will require that Defendant pay the full costs of formal service pursuant to

Federal Rule of Civil Procedure 4(d)(2). If a Defendant no longer works at the address provided

by Plaintiff, the entity for which Defendant worked at the time identified in the Complaint shall



                                                 6
        1:19-cv-01172-MMM # 23              Page 7 of 8



provide to the Clerk Defendant's current work address, or, if not known, Defendant's forwarding

address. This information will be used only for purposes of effecting service. Documentation of

forwarding addresses will be maintained only by the Clerk and shall not be maintained in the

public docket nor disclosed by the Clerk.

        4)      Defendants shall file an answer within the prescribed by Local Rule. A Motion to

Dismiss is not an answer. The answer it to include all defenses appropriate under the Federal

Rules. The answer and subsequent pleadings are to address the issues and claims identified in

this Order.

        5)      Plaintiff shall serve upon any Defendant who has been served, but who is not

represented by counsel, a copy of every filing submitted by Plaintiff for consideration by the

Court and shall also file a certificate of service stating the date on which the copy was mailed.

Any paper received by a District Judge or Magistrate Judge that has not been filed with the Clerk

or that fails to include a required certificate of service will be stricken by the Court.

        6)      Once counsel has appeared for a Defendant, Plaintiff need not send copies of

filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will file Plaintiff's

document electronically and send notice of electronic filing to defense counsel. The notice of

electronic filing shall constitute notice to Defendant pursuant to Local Rule 5.3. If electronic

service on Defendants is not available, Plaintiff will be notified and instructed accordingly.

        7)      Counsel for Defendants is hereby granted leave to depose Plaintiff at Plaintiff's

place of confinement. Counsel for Defendants shall arrange the time for the depositions.

        8)      Plaintiff shall immediately notice the Court of any change in mailing address or

phone number. The Clerk is directed to set an internal court deadline 60 days from the entry of

this Order for the Court to check on the status of service and enter scheduling deadlines.



                                                   7
      1:19-cv-01172-MMM # 23   Page 8 of 8



IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

      1) ATTEMPT SERVICE ON DEFENDANTS PURSUANT TO THE STANDARD

PROCEDURES; AND,

      2) SET AN INTERNAL COURT DEADLINE 60 DAYS FROM THE ENTRY OF

THIS ORDER FOR THE COURT TO CHECK ON THE STATUS OF SERVICE AND ENTER

SCHEDULING DEADLINES.

     LASTLY, IT IS ORDERED THAT IF A DEFENDANT FAILS TO SIGN AND

RETURN A WAIVER OF SERVICE TO THE CLERK WITHIN 30 DAYS AFTER THE

WAIVER IS SENT, THE COURT WILL TAKE APPROPRIATE STEPS TO EFFECT

FORMAL SERVICE THROUGH THE U.S. MARSHAL'S SERVICE ON THAT

DEFENDANT AND WILL REQUIRE THAT DEFENDANT TO PAY THE FULL COSTS OF

FORMAL SERVICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(d)(2).


           5/20/2020
ENTERED: _________________



                                  _____s/Michael M. Mihm_________
                                         MICHAEL M. MIHM
                                   UNITED STATES DISTRICT JUDGE




                                     8
